Case 1:99-mc-09999 Document 313-13 Filed 03/18/20 Page 1 of 2 PageID #: 22025



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

AETHER THERAPEUTICS INC.,

                           Plaintiff,
              v.
                                            Case No.
ASTRAZENECA AB, ASTRAZENECA
PHARMACEUTICALS LP, NEKTAR                  Jury Trial Demanded
THERAPEUTICS, and DAIICHI-
SANKYO, INC.

                          Defendants.

                RULE 7.1 CORPORATE DISCLOSURE STATEMENT

      Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Aether Therapeutics Inc. states that it is

privately held and no public entity owns 10% or more of its stock.

Dated: March 18, 2020                     Respectfully submitted,

                                          /s/Stamatios Stamoulis
                                          Stamatios Stamoulis (#4606)
                                          Richard C. Weinblatt (#5080)
                                          800 N. Street, Third Floor
                                          Wilmington, DE 19801
                                          (302) 999-1540
                                          stamoulis@swdelaw.com
                                          weinblatt@swdelaw.com

                                          Of Counsel:
                                          Ronald M. Daignault (pro hac vice to be filed)
                                          Chandran Iyer (pro hac vice to be filed)
                                          Michael A. Siem (pro hac vice to be filed)
                                          GOLDBERG SEGALLA LLP
                                          rdaignault@goldbergsegalla.com
                                          ciyer@goldbergsegalla.com
                                          msiem@goldbergsegalla.com
                                          711 Third Avenue, Suite 1900
                                          New York, New York 10017
                                          Telephone: (646) 292-8700
Case 1:99-mc-09999 Document 313-13 Filed 03/18/20 Page 2 of 2 PageID #: 22026



                                   Richard Juang (pro hac vice to be filed)
                                   rjuang@goldbergsegalla.com
                                   GOLDBERG SEGALLA LLP
                                   8000 Maryland Avenue, Suite 640
                                   St. Louis, Missouri 63105
                                   Telephone: (314) 446-3367

                                   Attorneys for Plaintiff Aether Therapeutics Inc.




                                      2
